DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed on 01/12/2021 was entered.
	Amended claims 6, 8-11 and 13-17 are pending in the present application.
Applicant’s election of Group I, drawn to an in vitro non-invasive method for culturing and selecting a stem cell, in the reply filed on 09/22/2020 is acknowledged. Applicant also elected previously the following species:  (a) selecting the stem cell cultured in step i); (b) the hyperrecurrent sequence 8 (S8) from Table 1; (c) a pluripotent stem cell; and (d) PCR.
Claims 16-17 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Additionally, claims 9, 11 and 14-15 were also withdrawn previously from further consideration because they are directed to non-elected species.
Therefore, amended claims 6, 8 and 13 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more was withdrawn in light of Applicant’s amendments to currently amended independent claim 6.
isolated human pluripotent stem cells” in step i) of currently amended independent claim 6.
3.	Similarly, the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Zech (US 2015/0031030; IDS) and evidenced by Peura et al (US 2008/0050813) was withdrawn in light of Applicant’s claim amendments, particularly with the new limitation “culturing isolated human pluripotent stem cells” in step i) of currently amended independent claim 6.

Claim Objections
Claim 6 is objected to because of the phrase “culturing isolated human pluripotent stem cells on a culture medium” is awkward.  Cells are normally culturing in a culture medium and not on a culture medium.
Claim 13 is objected to because of a missing period at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by Applicant’s amendment.
In independent claim 6, there is no nexus between the limitation “differentiated cells derived therefrom” recited in the preamble of the claim with any step and/or materials recited in the body of the claim.  Additionally, there is also no correspondence between the preamble of the claim reciting “detecting isolated human pluripotent stem cells” with the step iv) reciting “detecting, in the nucleic acids extracted in step iii), the presence and/or level of at least one genetic abnormality in the nucleic acid  extraction” in the body of the claim.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al (Nature Biotechnology 25:1364-1366, 2008 with Supplementary materials) in view of either Hamamah et al (WO 2014/202696) or Zech (US 2015/0031030; IDS).  This is a modified rejection necessitated by Applicant’s amendment, particularly with the new limitation “isolated human pluripotent stem cells” in independent claim 6.
The instant claims are directed to an in vitro non-invasive method for culturing and detecting isolated human pluripotent stem cells or differentiated cells derived therefrom, said method comprising the steps of: i) culturing isolated human pluripotent stem cells on a culture medium; ii) obtaining a culture sample from said culture medium; iii) extracting nucleic acids from the supernatant of the culture sample obtained in step ii); and iv) detecting, in the nucleic acids extracted in step iii), the presence and/or level of at least one genetic abnormality in the nucleic acid extraction, wherein the genetic abnormality is detected by PCR.
Lefort et al analyzed five human embryonic stem (hES) cell lines over long-term culture, and identified a recurrent genomic instability at 20q11.21, with an amplification of 2.5-4.6 Mb that encompasses about 23 genes in common found in 4 cell lines of different origins using IntegraChip bacterial artificial chromosome (BAC) array-based comparative genomic hybridization (BAC aCGH), the Illumina high-density oligonucleotide array-based single nucleotide polymorphism (SNP) analysis and fluorescence in situ hybridization (FISH) (see at least the Abstract; Table 1 and Figure 1).  Lefort et al cultured SA01, H9, H1, VUB01 and VUB05-HD human embryonic stem cell lines for variable number of passages in DMEM/F12 glutamax supplemented with 20% knockout serum replacement, 1mM nonessential amino acids, 1% penicillin/streptomycin, 0.55 mM 2-mercatoethanol and 5ng/ml recombinant human FGF2; and the cultures were fed daily and passaged every 5-7 days (Supplementary Methods).  For assessment of copy number variation, Lefort et al taught that genomic DNA was isolated from hESC using the Wizard Genomic DNA purification kit (Supplementary Methods).  Figure 1 showed genomic instability at 20q11.21 in SAO1 cell line, with an amplification ranging from 29,297,270 to 31,547,372 (2.25 MB) at passage 49 or an amplification ranging from 28,205,000 to 30,711,000 (2.5 Mb) at passage 83, which encompass the S8 hyper-recurrent sequence defined by the present application (Chr20:29,846,339-31,316,340).  Lefort et al stated “Systemic analysis of several hES cell lines over long-term culture has thus allowed us to identify a region of genomic instability in the human genome….The 20q11.21 region is amplified in beast carcinoma8,9, lung cancer10, melanoma11, hepatocellular carcinoma12, bladder cancer13 and early-stage cervical cancer14.  All these data suggest that this region contains genes whose amplification provides a proliferative advantage, both for cancer progression and for hES cell growth” (page 1365, right column, second paragraph continues to first paragraph of left column on page 1366).
Lefort et al did not disclose an in vitro, non-invasive method for detecting the presence and/or level of a genetic abnormality (e.g., a genetic abnormality within the hyperrecurrent sequence 8) via PCR in extracted nucleic acids from the supernatant of a culture of isolated human pluripotent stem cells (e.g., human ES cells).
Before the effective filing date of the present application (09/11/2015),  Hamamah et al already disclosed an in vitro, non-invasive method for determining the quality of an embryo, comprising the steps of: (i) providing an embryo culture wherein the embryo is grown under in vitro fertilization conditions; (ii) providing a sample of the culture medium where the embryo is grown; (iii) extracting the cell free nucleic acids (e.g., DNA, mRNA, tRNA, rRNA) from the sample; (iv) determining the level of the cell free nucleic selecting the most competent embryo with the minimum risk of bearing a genetic abnormality (e.g., aneuploidy, translocation, gene/locus amplification, insertions, deletions, reversion) (Abstract; Summary of the Invention; page 3, second paragraph; page 4, third and fifth paragraphs; page 6, third paragraph; pages 7-8 and page 11, first paragraph).  Hamamah et al also defined the term “embryo” to refer to a fertilized oocyte or zygote up to the 5 or 6 days (blastocyst stage), including 1-cell, 2-cells, 3-cells or 4-cells embryos (page 3, lines 13-27).  Additionally, Hamamah et al taught that a blastocyst possesses an inner cell mass (ICM) or embryoblast, from which human embryonic stem cells are derived.  Moreover, Hamamah et al also defined the phrase “determining the quality of an embryo” to meant determining whether an embryo is competent and/or bears a genetic abnormality or a specific sequence in the context of in vitro fertilization (page 4, lines 13-15).  Hamamah et al further stated “In a particular embodiment the method of the invention comprises the steps consisting of i) detecting at least one mutation in the nucleic acid extraction, and ii) concluding that the embryo bears a genetic abnormality when the mutation is detected” (page 7, lines 4-6).  Hamamah et al also disclosed that determination of the level of the nucleic acid can be performed by a variety of techniques well known in the art such as quantitative PCR for determining the level of DNA (page 6, third paragraph); and using typical techniques (e.g., allele-specific oligonucleotide hybridization with single or dual-labelled probes merged with PCR, restriction fragment length polymorphism, sequencing, microsequencing) for detecting a mutation in a nucleic acid (pages 7-8). cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids), and in detectable amount in healthy subjects as well as in greater amount in some pathological disorders (e.g., cancer, myocardial infarction, autoimmune diseases, sepsis, trauma) (page 2, second full paragraph).
Alternatively, Zech also disclosed at least a method for analyzing fetal nucleic acids from the supernatant of the culture medium of fetal cell cultures of in vitro fertilization comprising the steps: a) extracting cell-free supernatant containing fetal nucleic acids (DNA and/or RNA) from the in vitro fertilization culture medium from the culture vessel used for cultivating the fertilized egg cell; b) isolating the fetal nucleic acids contained in the supernatant via various methods such as centrifugation, filtration, binding to beads and PCR amplification, and c) performing an analysis of the nucleic acids present in the cell-free supernatant via various methods such as sequencing, PCR amplification and in situ hybridization (see at least Abstract; paragraphs [0014]-[0027], [0037]-[0042], [0053]-[0054]; and claims 1-10).  Zech stated “It has shown to be advantageous in the method according to the invention that no cellular components have to be removed.  By means of the non-invasive preimplantation diagnosis fetal chromosomal aneuploidies, monogenetic diseases, the sex, blood group and HLA typing etc. can be established.  Furthermore, it has proved to be an advantage by using molecular genetic methods the result can be provided rapidly and thus it is possible to make a decision prior to the transfer of the embryo into the uterus of the mother, which usually takes places at the latest 6 days after fertilization, if cryopreservation is not performed” (paragraph [0017]-[0018]), “It has proved to be an disease, in particular monogenetic diseases, blood groups, the sex, aneuploidies and HLA types can be detected and thus the original problem can be addressed prior to the beginning of the actual pregnancy and not just during the pregnancy after a long waiting period or by endangering the embryo” (paragraph [0027]), and “From the analysis of cell-free genomic or mitochondrial DNA of an embryo in the culture important parameters can be established relating to the chances of the implantation, the viability and the genetic predisposition of the developing living being.  It is possible to detect diseases, in particular monogenetic diseases, blood groups, the sex, aneuploidies and HLA types, etc.” (paragraph [0054]).  Zech also taught that the fertilized egg/embryo can be at various stages of development of embryogenesis such as the morula, blastula, gastrula or blastocyst, and the embryos cultivated for 3 to 6 days that are morphologically the least conspicuous and least noticeable in terms of molecular genetics according to the disclosed diagnostic method are selected for implantation (paragraphs [0037]-[0042]).  Additionally, it should be noted that the 5- or 6-day cultured embryo at the blastocyst stage possessing an inner cell mass (ICM) from which human pluripotent embryonic stem cells are derived.  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Lefort et al by also utilizing the in vitro, non-invasive approach taught by either Hammamah et al or Zech as presented above to detect the presence and/or level of a genetic abnormality (e.g., a genetic abnormality within the hyperrecurrent sequence 8) via PCR in extracted nucleic acids from the supernatant of a long-term culture of isolated human embryonic stem (hES) cells.
the non-invasive approach does not require the destruction or removal of any cellular component from cultured isolated human embryonic stem cells for detecting a genetic abnormality in the cultured human embryonic stem cells.  Moreover, Hamamah et al has successfully utilized an in vitro, non-invasive approach for determining whether an embryo is competent and/or bears a genetic abnormality, and that a blastocyst (5- or 6-day embryo) possesses an inner cell mass (ICM) or embryoblast from which human embryonic stem cells are derived as well as cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids).  Similarly, Zech also utilized successfully an in vitro, non-invasive approach for analyzing fetal nucleic acids from the supernatant of the culture medium of fetal cell cultures of in vitro fertilization, including the 5- or 6-day cultured embryo at the blastocyst stage possessing an inner cell mass (ICM) from which human pluripotent embryonic stem cells are derived.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lefort et al and either Hamamah et al or Zech, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Lefort et al and either Hamamah et al or Zech is indistinguishable from and encompassed by the claimed method of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al (Nature Biotechnology 25:1364-1366, 2008 with Supplementary materials) in view of either Hamamah et al (WO 2014/202696) or Zech (US 2015/0031030; IDS) as applied to claims 6-8 above, and further in view of Hindson et al (Anal. Chem. 83:8604-8610, 2011).
The combined teachings of Lefort et al and either Hamamah et al or Zech were presented above.  However, none of the cited references teaches specifically using digital droplet PCR for detecting a genetic abnormality.
Before the effective filing date of the present application (09/11/2015), Hindson et al already disclosed a high-throughput droplet digital PCR system for absolute quantitation of DNA copy number in a sample (see at least the Abstract).  Hindson et al also stated clearly “Here we describe a high-throughput droplet digital PCR (ddPCR) system that enables processing of about 2 million PCR reactions using conventional TapMan assays with a 96-well plate workflow.  Three applications demonstrate that the massive partitioning afforded by our ddPCR system provides orders of magnitude more precision and sensitivity than real-time PCR.  First, we show the accurate measurement of germline copy number variation.  Second, for rare alleles, we show sensitive detection of mutant DNA in a 100,000-fold excess of wildtype background.  Third, we demonstrate absolute quantitation of circulating fetal and maternal DNA from cell-free plasma” (Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Lefort et al and either Hamamah et al or Zech by also utilizing the ddPCR system for detecting the genetic abnormality, including absolute quantitation of DNA copy number in 
An ordinary skilled artisan would have been motivated to carry out the above modification because of the high-throughput, precision, sensitivity and accurate measurement of germline copy number variation offered by the ddPCR system of Hindson et al.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lefort et al and either Hamamah et al or Zech along with Hindson et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Lefort et al and either Hamamah et al or Zech along with Hindson et al is indistinguishable from and encompassed by the claimed method of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above modified 103 rejections in the Amendment dated 01/12/2021 (pages 5-6) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that the cells (fetus/embryo) and their uses for implantation in woman as described in the Hamamah reference and/or the Zech reference are distinct from those of the present application; and therefore it would not have been obvious for an ordinary skilled in the art to arrive at the presently claimed the Lefort reference which relates only to genomic instability of region 20q11.21.  The Hindson reference also fails to cure the deficiency of the combined teachings of Lefort et al and either Hamamah et al or Zech since the reference only relates to ddPCR.  With respect to the Zech reference, Applicants further argued that the reference concerns to abnormalities of embryonic development of genetic origin, whereas the present invention is interested in abnormalities that occur as a result of significant selection pressures during passage and amplification of cells.  Moreover, blastocyst cells are structurally different and grown in suspension versus stem cells growing in monolayer cultures; and there is no evidence that the supernatant would have the same characteristics and composition of the supernatant of human pluripotent stem cells, in particularly cfDNA.
First, since the above rejections were made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the Lefort reference does not have to teach extracting nucleic acids from the supernatant of a long-term human ES cell culture to identify genomic instability; or neither does the Hamamah reference nor the Zech reference have to teach culturing isolated human embryonic stem cells.  It also appears that Applicants only considered each of the cited references in total isolation one from the other without taking into account of the overall teachings.
Second, since a cultured blastocyst (5- or 6-day embryo) possesses an inner cell mass (ICM) or embryoblast from which human embryonic stem cells are derived along with differentiated cells derived therefrom in an in vitro, non-invasive method of either Hamamah et al or Zech, coupled with cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids), an ordinary skilled in the art before the effective filing date of the present application would reasonably expect that supernatant of a long-term human embryonic stem cell culture would also contain nucleic acids or cell free DNA.  Moreover, the standard under 35 U.S.C. is a “reasonable” expectation of success.
Third, the Hindson reference was cited to supplement the combined teachings of Lefort et al with either Hamamah et al or Zech on using digital droplet PCR which offers high-throughput, precision, sensitivity and accurate measurement of germline copy number variation.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633